Citation Nr: 0613174	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  02-07 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 50 percent for dysthymic 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1987 to November 1989.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2001 rating decision by the Houston Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The September 2001 
rating decision increased the rating for the veteran's 
dysthymia from 30 to 50 percent, effective March 2000.  This 
case was previously before the Board in March 2004, when it 
was remanded for further development.  In July 2003, a 
hearing was held before a Veterans Law Judge who is no longer 
with the Board.  By January 2006 letter, the Board advised 
the veteran that the Judge is no longer employed by the 
Board, and offered him the opportunity for another hearing 
before another Veterans Law Judge.  In correspondence 
received in February 2006 the veteran indicated that he does 
not want another hearing.

The veteran has raised (at July 2003 hearing and in his 
representative's November 2005 written argument) the issue of 
entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  
This matter is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted, this case was previously before the Board in March 
2004, when it was remanded (in part for a VA psychiatric 
evaluation).  Such evaluation was conducted in March 2004.  
The March 2004 Board remand also requested that the RO 
contact the veteran, ask him to identify any healthcare 
providers, VA and non-VA, who had treated him for his 
dysthymic disorder, and obtain records of such treatment.

In response to VA correspondence in March 2004, the veteran 
indicated, via his representative, that he had no additional 
records to submit in support of his claim.  However, in 
correspondence received in July 2005 he indicated that he was 
treated for his dysthymic disorder from May 2004 to the 
present at the Frank Tejeda VA Outpatient Treatment Clinic in 
San Antonio, Texas.  As such records are relevant to the 
issue on appeal, they must be obtained and associated with 
the claims file to ensure a complete record for appellate 
review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain complete 
copies of records of treatment the 
veteran received for his dysthymic 
disorder from May 2004 to the present 
at the Frank Tejeda VA Outpatient 
Treatment Clinic.  The RO should review 
the records, and if they suggest 
further development (e.g., another VA 
examination if the disability appears 
to have increased in severity since the 
March 2004 VA examination), arrange for 
such development.  

2.  The RO should then review the 
claim.  If it remains denied, the 
veteran and his representative should 
be furnished an appropriate 
Supplemental Statement of the Case, and 
afforded the opportunity to respond.  
The case should then be returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 



that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


